Citation Nr: 0309007	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  03-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for metastatic malignant 
melanoma as a result of exposure to herbicides in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1966 to May 1968.  
This included almost one year of service in Vietnam.

This matter comes before the Board of Veterans Appeal (Board) 
on appeal from rating decisions of the VARO in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and is  presumed to have been exposed to an 
herbicide agent.

3.  The medical evidence reasonably shows that the veteran's 
metastatic malignant carcinoma was present to a compensable 
degree within the 30-year period beginning in May 1968, the 
last date he is presumed to have been exposed to herbicides 
during active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
metastatic lung cancer have been met.  38 U.S.C.A. §§ 1110, 
1116 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307(2)(6)(ii), 3.309(e) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter:  Duty to Assist

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.126 (a) (2002).  They 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159 (b)(2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (c)(2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.

A review of the record reveals no additional evidence has 
been identified by the veteran as being available but absent 
from the record.  The Board finds that any failure on the 
part of VA to further notify the veteran what evidence would 
be secured by VA and what evidence should be secured by the 
veteran is harmless.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  Further, the Board notes that the need for any 
further assistance is rendered moot because of the allowance 
of the claim as discussed below.  38 U.S.C.A. § 5103A (a) 
(2).




Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharged when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent or more within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition, a veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam Era and has a disease listed at 38 C.F.R. § 3.309 
(e), shall be presumed to have been exposed during service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307; 
see also McCartt v. West, 12 Vet.App. 164 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected, even though there is no record of such 
disease during service:  Chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma and diabetes 
mellitus; the presumptive period for respiratory cancers is 
30 years from the last date the veteran is presumed exposed 
to herbicides during his active military service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent disease or injury.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law 98-542, Section 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d. 1039 (1994).  Competent medical 
evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2002).

Analysis

In this case, the undisputed evidence shows that the veteran 
had almost one year of foreign and/or sea service.  He was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal and his last duty assignment and command was with an 
assault helicopter company in Vietnam.  Documentation of the 
presence of malignant melanoma dates to June 1998.  A 
statement dated June 8, 1998, from Michael J. Edwards, M.D., 
was to the effect that the veteran had been referred by 
another physician for a suspicious looking lesion upon the 
right shoulder.  Several days later that month, it was noted 
that a biopsy of the lesion was positive for melanoma 
involving the right back overlying the scapula.  The 
postoperative diagnosis was malignant melanoma of the right 
back region.  The Board finds that it is reasonable to 
conclude that the melanoma was manifest to a compensable 
degree about a month earlier and this would place the onset 
of the carcinoma within the 30-year period that began in 
May 1968.  The veteran's report of separation reflects that 
his date of separation was May 18, 1968, and his last duty 
assignment was with an assault helicopter company in Vietnam 
at that time.

The record reveals that the location of the melanoma that 
started in June 1968 was apparently in the upper right back 
area.  As noted above, service connection may be granted for 
specified diseases based on inservice exposure to Agent 
Orange on a presumptive basis.  Brock v. Brown, 10 Vet.App. 
155 (1997).  The Board notes that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307 for a cancer listed in 38 C.F.R. 
§ 3.309 (e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  Malignant 
melanoma is not currently one of the specified diseases 
considered to be due to herbicide exposure.   See VAOPCGPREC 
18-97.

The medical evidence of record in this case includes 
statements from various physicians including oncologists.  A 
December 2002 pathology report showed that lung biopsy was 
positive for metastatic malignant melanoma.  Of record is an 
undated statement from Craig L. Silverman, M.D., to the 
effect that the veteran had disseminated undifferentiated 
carcinoma "possibly consistent with lung cancer or melanoma 
or possibly an undifferentiated soft-tissue sarcoma."

In March 2003 a VA physician reviewed the veteran's chart and 
stated that the veteran had metastatic melanoma involving at 
least the brain and lungs.  It was indicated that this was 
proven by a CT directed fine needle aspirate of a pulmonary 
mass done in December 2002 at a private facility.

In April 2003, Dr. Silverman indicated that the veteran had 
widely metastatic lesions that appeared in several places, 
but X-ray studies were "unclear as to the site of origin."  
He expressed his opinion that it "first started in the lungs 
and then spread to the brain and bones."

Several days later in April 2003, a VA physician indicated 
that the veteran was a patient of his and he agreed with Dr. 
Silverman, who he noted was a radiation oncologist, that the 
veteran had developed metastatic lesions first in the lungs, 
with eventual metastasis to the liver, brain and other distal 
sites.  He opined that it was "at least as likely as not that 
the lung cancer could have been slow growing and present 
before the discovery on the back.  This would place the 
primary site as the lungs."  He noted that, as has been 
indicated in other cases, where a lung cancer was slow in 
progression, and was not discovered by X-ray evidence, it was 
possible for it to have been present for several years, 
causing problems within other systems of the body before an 
actual diagnosis was made.

Based on the foregoing, the Board finds that the recent 
medical evidence of record reasonably indicates that the 
veteran's cancer had its onset in the lungs within the 30-
year period after his presumed herbicide exposure in May 
1968.  A remaining question is whether the disease was 
present to a compensable degree during the 30-year period.  
Under Diagnostic Code 6819, 38 C.F.R. § 4.97 (2002), a 
malignant neoplasm in any part of the respiratory system 
warrants a 100 percent evaluation.  Thus, the mere presence 
of the veteran's malignancy within the 30-year presumptive 
period means that it was present to a compensable degree.

In light of the recent medical opinions of record, the 
veteran's 1998 diagnosis of cancer, and his service in 
Vietnam during 1968, the Board finds that the evidence more 
than reasonably supports his claim of entitlement to service 
connection for metastatic lung cancer on a presumptive basis 
as present to a compensable degree within 30 years of his 
presumed exposure to Agent Orange in Vietnam.





ORDER

Service connection for carcinoma is granted.  



                       
____________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

